Citation Nr: 0413182	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-22 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a ganglion cyst of the 
right (major) wrist, currently evaluated as 10 percent 
disabling.  


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to April 
1986 and November 1989 to December 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2002 rating decision rendered by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Although the veteran initiated an appeal with respect to the 
issues of entitlement to an increased rating for headaches 
and a compensable rating for a ganglion cyst of the left 
wrist, he subsequently indicated that his appeal with respect 
to the headache issue was resolved by the RO's July 2003 
rating decision granting an increased evaluation of 30 
percent for the disability.  Moreover, in a VA Form 9 
submitted in July 2003, he limited his appeal to the issue of 
entitlement to an increased rating for a ganglion cyst of the 
right wrist.  The Board will limit its consideration 
accordingly.


FINDINGS OF FACT

1.  All pertinent notification and all indicated evidential 
development have been accomplished.  

2.  The veteran's ganglion cyst of the right (major) wrist is 
presently manifested by limitation of motion; ankylosis of 
the right wrist is not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
ganglion cyst of the right wrist are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§  4.71a, Diagnostic Codes 
5214, 5215 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) and the regulations implementing it are 
applicable to the veteran's claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The notice required under the VCAA and the implementing 
regulations was provided to the veteran in a letter dated in 
January 2002, prior to the RO's adjudication of the claim.  
Moreover, the record reflects that the veteran's service 
medical records and pertinent post-service medical evidence 
have been obtained.  Additionally, VA has examined the 
veteran in order to ascertain the severity of his service-
connected ganglion cyst.  The veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
this claim.  The Board is also unaware of any such evidence.  
In the Board's opinion, the facts pertinent to this claim 
have been properly developed.  Accordingly, the Board is 
satisfied that no further development with respect to this 
claim is required under the VCAA or the implementing 
regulations.  

Accordingly, the Board will address the merits of the 
veteran's claim.  

Evidentiary Background

Service connection for ganglion cyst of the right wrist was 
granted by rating action in November 1993.  A noncompensable 
disability evaluation was assigned.  

In October 1997, the RO received private treatment records 
from Dr. Charles S. Haworth.  These records, dated from June 
1997 to September 1997, are silent for any treatment, 
complaint, or diagnosis related to the veteran's ganglion 
cyst.  Similarly, VA outpatient treatment records dated from 
July 1998 to January 1999 are also silent for any treatment, 
complaint, or diagnosis related to the veteran's ganglion 
cyst. 

The veteran was afforded a VA joint examination in March 
1999.  It was noted that he was right-handed.  The veteran 
reported that his right cyst fluctuated a little in size, but 
tended to stay.  The right cyst caused some problem with 
hyperextension activities, such as doing push-ups.  It was 
noted that the cyst did "not appear to be a great problem."  
The right wrist had a 1 by 3/4 inch ganglion cyst.  It was 
freely movable and nontender.  Range of motion of the right 
wrist was normal with the exception of a lack of 10 degrees 
of full flexion.  The veteran had good grip in his right hand 
with full range of motion of the fingers. 

VA outpatient treatment records dated from August 2000 to 
December 2001 predominately document treatment for conditions 
other the veteran's ganglion cyst.  In December 2001, he 
complained of occasional swelling of his hands and joint 
pain.  However, no specific reference is made to the 
veteran's ganglion cysts.  

The veteran filed a claim for increased ratings for his 
ganglion cysts in December 2001.  He reported swollen joints 
in his hands and wrists at times.  It was extremely difficult 
for him to perform the normal tasks required by his job.  He 
was unable to write, hold objects, or type judgments and 
opinions.  He reported that he was also unable to grasp 
objects tightly in his right hand and his grip had gotten 
very weak.  

The veteran was afforded a July 2002 joint examination.  He 
reported pain and limitation of function in his wrists.  He 
had a ganglion cyst on his right wrist which caused him 
reduced range of motion.  The veteran wore a brace on his 
right wrist.  He worked as a magistrate and was required to 
type papers and do various things with his wrists.  He 
reported that his right wrist interfered with his occupation.  
Examination of the right wrist revealed reduced range of 
motion compared to the left.  There was a 2 cm ganglion cyst 
at the dorsum of the right wrist.  Range of motion of the 
right wrist was recorded as follows:  dorsiflexion to 20 
degrees; palmar flexion to 40 degrees; ulnar deviation to 20 
degrees; and radial deviation to 0 degrees.  Grip on the 
right was 1 out of 5.  The pertinent diagnosis was ganglion 
cyst of right wrist.   

A July 2002 VA skin examination report notes that the veteran 
used Flexall on the area of his right ganglion cyst.  He also 
took acetaminophen and Motrin.  He complained of pain and 
decreased mobility in the area of the right ganglion cyst.  
He reported a decreased ability to write and a weak grasp.  
Physical examination of the right wrist revealed a tender 1 
cm nodule beneath his skin that moved with tendon movement.  
There was no overlying skin disease and no ulceration.  The 
veteran had decreased grasp.  Similar findings of decreased 
grip and pain were noted in a July 2002 neurological 
examination report.  

In the August 2002 rating decision on appeal, the RO assigned 
an increased rating of 10 percent for the veteran's ganglion 
cyst of the right wrist.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5214, ankylosis of 
the wrist of the dominant (major) hand at a favorable angle 
from 20 to 30 degrees of dorsiflexion warrants a 30 percent 
disability rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, limitation of 
motion of palmar flexion of the wrist limited in line with 
the forearm, warrants a 10 percent disability rating.  
Similarly, limitation of dorsiflexion at an angle less than 
15 degrees warrants a 10 percent disability rating.  

The regulations provide a standardized description of 
ankylosis and joint motion measurements.  38 C.F.R. § 4.71.  
The Schedule provides that the normal range of motion of the 
wrist is 80 degrees on palmar flexion to 70 degrees of 
dorsiflexion, and 45 degrees on ulnar deviation to 20 degrees 
of radial deviation.  38 C.F.R. § 4.71, Plate II.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The record demonstrates that the veteran has functional 
impairment of the right wrist due to the ganglion cyst.  
However, the currently assigned evaluation of 10 percent is 
the maximum possible for limitation of motion without 
ankylosis.  Although the veteran contends that an increased 
rating is warranted on the basis of ankylosis, the medical 
evidence clearly demonstrates that the veteran retains 
usefully motion of the right wrist.  Consequently, a higher 
rating is not warranted on the basis of functional impairment 
of the right wrist.  Moreover, the Board has found no other 
schedular basis for granting this claim. 

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2003).  The Board notes, however, that the 
veteran's ganglion cyst of the right wrist has not 
necessitated frequent periods of hospitalization nor are the 
manifestations of the disability unusual or exceptional.  
While the veteran has asserted that these disabilities affect 
his employment, he has continued to maintain his employment 
as a magistrate.  In any event, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned 10 percent evaluation.   Therefore, the Board finds 
that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v.  Brown, 9 Vet.  App.  237 (1996); Floyd v.  Brown, 
9 Vet.  App.  88 (1996); Shipwash v.  Brown, 8 Vet.  App.  
218, 227 (1995).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for a ganglion cyst of the 
right wrist is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



